



COURT OF APPEAL FOR ONTARIO

CITATION: Berger v. Berger, 2016 ONCA 884

DATE: 20161123

DOCKET: C60127

Weiler, Watt and Huscroft JJ.A.

BETWEEN

Stanley Berger

Respondent/Appellant in Appeal

and

Sandra Berger

Applicant/Respondent in Appeal

Stephen M. Grant and Elizabeth Stephanie Garbe, for the
    appellant

Marie G. Michaels, Peter J. Burman and Leah C. A. Klassen,
    for the respondent

Heard: September 8, 2016

On appeal from the orders of Justice Sherrill M. Rogers
    of the Superior Court of Justice, dated February 5, 2015 and November 26, 2015.

Weiler J.A.:

A.

Overview

[1]

The appellant appeals the orders that he pay retroactive and prospective
    spousal support based on a change of circumstances. He alleges that the trial
    judge erred in her interpretation of the parties Separation Agreement,
    misapprehended evidence, and adopted an unfair procedure in refusing to consider
    an affidavit he filed in reply to the respondents affidavit. The appellant
    seeks an order rescinding spousal support to December 31, 2012, the date of
    termination of support in their Separation Agreement; repayment of all support
    collected by the Family Responsibility Office; and costs.

B.

Background Facts

(1)

Basic facts

[2]

The appellant, Stanley, born November 22, 1954 and the respondent,
    Sandra, born May 26, 1950, were married on September 4, 1983. Twelve years
    later, their daughter, whom they adopted at birth, was born on August 2, 1995. Sandra
    left her position as a legal assistant in the workforce to become a full time
    homemaker. Stanley was employed as a lawyer with Ontario Power Generation. During
    the marriage, Stanley gave Sandra an allowance of $3,800 a month in addition to
    paying ongoing expenses related to the home and other expenses, such as family
    vacations. Sandra received an inheritance from her mother which she used to pay
    down credit card debt and for other family purposes, including setting up a Registered
    Education Savings Plan (RESP) for the daughter.

[3]

In November 2009, after 26 years of marriage, the parties separated. Sandra
    continued to live in the matrimonial home and received support from Stanley. In
    July 2011, the parties entered into a Partial Separation Agreement in which
    Stanley agreed to pay periodic spousal support of $4,000 per month which he did
    until November 2012. In the Fall, they sold the matrimonial home and divided
    the net proceeds of sale.

[4]

On October 22, 2012, Ontario Power Generation terminated Stanleys
    employment. At that time, according to his Notice of Reassessment for the 2011
    taxation year, he was earning employment income of $214,862 annually.

[5]

Stanley received a severance payment as well as two pensions from his employment:
    a defined benefit plan and a Supplementary Pension Plan (SERP).

(2)

The Final Separation Agreement

[6]

In January of 2013 the parties entered into a Final Separation
    Agreement.

[7]

Stanley paid Sandra an equalization payment based on the value of his two
    pension plans.

[8]

As a result, Sandra received:

·

$101,519.80
    cash from the Stanleys SERP;

·

$768,151.72
    in a Locked-In Retirement Account (LIRA) until she attained the age of 65;

·

$220,000
    net proceeds of sale of matrimonial home (acknowledged).

[9]

These figures total $1,089,671.52. After deducting her outstanding
    debts, Sandras net worth was $990,050.42.

[10]

The daughter continued
    to live primarily with Stanley and in the Agreement he agreed to assume full
    financial responsibility for her, including her special and extraordinary
    expenses, without contribution from Sandra. Sandra transferred the RESP account
    she set up for their daughter, worth about $4,000, to Stanley to be managed.

[11]

Insofar as spousal
    support was concerned, the Agreement acknowledged that Stanley had been
    terminated from his employment effective October 2012 and was presently not in
    receipt of any salary or employment income. He agreed to make a final spousal
    support payment of $4,000 for December of 2012.

[12]

While the
    Separation Agreement must be read in its entirety, Clauses 7.3 and 7.4 are two
    of the clauses at the heart of the disputed interpretation of the Agreement and
    provide as follows:

7.3 The parties acknowledge and agree that the spousal support
    payments referred to herein and Sandras receipt of an equalization of
    Stanleys pension interests in both his SERP pension and the defined benefit
    pension plan fully satisfy the support objectives of the
Divorce Act
and
    the
Family Law Act.
Sandra acknowledges and agrees that her receipt now
    of a lump sum transfer of the SERP plan and any amounts that she is entitled to
    receive from the defined benefit pension plan now and in the future are
    intended to provide her with fair and reasonable support. Sandra agrees to use
    the capital and income from the lump sum transfer and any additional amounts
    from the defined benefit pension plan to meet her own needs and in the absence
    of a material change in circumstances she will not seek or make any claims for
    spousal support from Stanley in the future. In addition to the factors set out
    herein, the provisions for termination of spousal support as provided for in
    paragraph 7.2 [respecting periodic payments] also take into consideration the
    fact that Stanley was terminated from his employment and the lump sum severance
    payment that he received in consequence thereof, and the financial provisions
    that have been made for [the daughter], namely that Stanley will not receive
    any ongoing child support nor receive any contributions to [the daughters] special
    and extraordinary expenses from Sandra.

7.4 Subject to paragraph 7.7, spousal support may be changed if
    there is a material change in circumstances, even if the change is foreseen or
    unforeseen, foreseeable or unforeseeable. A material change in circumstances
    does not arise from the mere fact that Stanley has obtained income and or
    employment subsequent to this agreement coming into effect. Such income and/or
    employment may be of limited or uncertain duration and/or amount and other
    circumstances such as [the daughters] needs or Sandras financial means may,
    in any event, negate any income earned or employment obtained by Stanley.

[13]

Clause 7.6 of
    the Agreement obliged the parties to contribute to their own support, to make
    reasonable efforts to find a job or to become self-employed and to advise the
    other when they obtained employment. In the event Sandra applied for a
    variation based on a material change in circumstances, these efforts were to be
    one factor in the determination of her entitlement, if any, and in regards to
    the issue of quantum. The clause also obliged Sandra to provide all
    documentation respecting sources of income if she sought a variation. The
    clause concluded with the following sentence in handwriting and initialed by
    the parties: Each party will inform the other upon obtaining new employment.

[14]

Clause 7.7,
    referred to in clause 7.4 above, provides that Stanleys severance payment, an
    RRSP payment deposited directly to his account, and his pension benefits that
    had already been equalized would not form part of Stanleys income in
    determining issues related to spousal support. The Agreement also contains an
    acknowledgment that the former matrimonial home has been sold, the proceeds of
    sale divided to their mutual satisfaction in accordance with the terms of the
    Partial Separation Agreement entered into earlier and that all property claims
    including claims respecting Stanleys pensions were fully satisfied.

[15]

Clause 9.4 of
    the Agreement states that the spousal support and property sections of the Agreement
    are interdependent and inextricably intertwined.

(3)

Events leading up to the application for variation

[16]

The parties divorced
    on March 30, 2013. As the bulk of Sandras capital was in the LIRA until she
    attained the age of 65 in May 2015, she began to live off her other capital.

[17]

By letter dated
    June 24, 2013, Stanley was offered and accepted employment at a law firm
    commencing July 4, 2013 with a base gross salary of $144,000 per year. If he
    billed in excess of $300,000 for work on clients that he brought in, he would
    receive a 30% bonus on the amount collected. In addition he received a taxable
    allowance of $4,800 annually.

[18]

Stanley did not
    advise Sandra that he had obtained new employment as required by the terms of
    their Agreement. Sandra testified that she became aware that Stanley was employed
    through his Linkedin page sometime in October of that year.

[19]

In January 2014,
    Sandra issued her application seeking retroactive spousal support to July 1,
    2013, on the basis that Stanleys re-employment represented a material change
    under the Agreement.

[20]

In addition, Sandra
    submitted that their daughter was no longer a child of the marriage for whom Stanley
    was obligated to pay support as she was over 18 and had dropped out of her
    hospitality course at George Brown College in December 2013.

C.

The Trial Judges Spousal Support Judgments

(1)

Judgment of February 5, 2015

[21]

Early in her
    reasons, at para. 9, the trial judge observed that Stanley who, was
    self-represented, insisted the only conclusion the court could make was that Sandra
    was not entitled to support. He had been reluctant to discuss alternatives to
    this position with the court. He did not supply the court with calculations
    from the Spousal Support Advisory Guidelines.

[22]

The trial judge
    was also missing a crucial piece of evidence concerning an income change for [Sandra]
    in the spring of 2015, namely, the amount of the proceeds she would receive
    annually from the LIRA when she turned 65. However, the trial judge decided to
    issue a partial judgment on the issue of whether Sandra had proven a material
    change of circumstances so that the court could deal with entitlement and
    provide for support to flow until the required information was received.

[23]

The trial judge
    then dealt with the Agreement and the aims of the
Divorce Act
, R.S.C.
    1985, c. 3 (2nd Supp.). She noted that the parties intended the Agreement to be
    interpreted to honour the aims of the
Divorce Act
. She observed at
    para. 14, There were no extensive releases of spousal support in the Final Separation
    Agreement such as are usually found in such a domestic contract although there
    are robust releases about property.

[24]

The trial judge appreciated
    the circumstances at the time the Agreement was entered into: Stanley had lost
    his job and had no employment income; the parties had assets from equalization
    of their property and would have to use their assets to meet their needs. She
    held that para 7.4 of the Agreement contained a material change of circumstance
    provision and para. 7.5 set out how the parties were to deal with an alleged
    material change of circumstances. She concluded that, accordingly, the
    termination of support was based on the factual situation at the time and that
    any spousal support claimed in the future would have to be considered in
    accordance with the terms of the Agreement and those terms must be in keeping with
    the aims of the
Divorce Act
, section 15.2(6).

[25]

The trial judge rejected
    Stanleys submission that the property settlement in the Agreement meant Sandra
    was disentitled to support and, at para. 21 of her reasons, held:

There is no point to the material change of circumstances
    clause in paragraph 7(4) if there cannot be a further consideration of support.
    Nor is there any point to paragraph 7(5) setting out how the parties might go
    about claiming an alleged material change. Nor is there any point to paragraph
    7(6) which sets out some criteria for consideration in calculating quantum if
    the material change of circumstances has been proven.

[26]

The trial judge
    then dealt with Stanleys other arguments regarding Sandras entitlement to
    support and rejected them. She held that the needs of his daughter were not a
    bar to spousal support and that para. 7.4 of the Agreement obliged the court to
    consider the daughters needs as part of the change of circumstances analysis.
    She acknowledged that para. 7.3 required Sandra to provide for herself. She
    stated, However, the clause goes on to say that the applicant [Sandra] would
    not claim support from the respondent [Stanley] in the absence of a material
    change of circumstance. At a later point in her reasons, the trial judge
    considered both Sandras ability to earn income and the daughters situation.

[27]

The trial judge
    concluded at para. 26 of her reasons that as a long-standing spouse and then
    former spouse Sandra was entitled to support under the
Divorce Act
unless she had waived her entitlement to support in the Agreement. She
    concluded that Sandra had not waived her entitlement to spousal support for the
    rest of her life. The Agreement was a suspension of support based on the dire
    circumstance of Stanleys loss of employment.

[28]

The trial judge next
    considered whether Sandra had proven a change of circumstances. The trial judge
    held that there was a material change in Sandras circumstances on two bases:
    1) Stanleys new employment and 2) the fact that their daughter was 19, had
    left college to pursue a volunteer placement abroad in Finland, and was no
    longer a child of the marriage.

[29]

The trial judge
    addressed Stanleys submission that his new employment was not a change of
    circumstances under the terms of the Separation Agreement. That submission was
    based on the wording of para. 7.4, particularly the following:

A material change in circumstances does not arise from the mere
    fact that Stanley has obtained income and or employment subsequent to this Agreement
    coming into effect. Such income and/or employment may be of limited or
    uncertain duration

[30]

Stanleys
    interpretation was that before there was a material change of circumstance and
    spousal support became payable, he had to have certainty in his employment and
    he did not have that. The trial judge disagreed and held that the paragraph did
    not mean that Stanley had to have a job minus any uncertainty before spousal
    support became payable. She rejected his submission that his current employment
    was uncertain.

[31]

Next, the trial
    judge considered the requirement in para. 7.4 of the Separation Agreement that the
    daughters needs be taken into consideration and held this portion of the
    paragraph had to be interpreted in accordance with the legislation and jurisprudence
    respecting dependent children. She supported her conclusion by noting the
    reference to the
Federal Child Support Guidelines
, S.O.R./97-175 (the
    
Guidelines
) in para. 6.5 of the Agreement, which states that the
    support arrangements for the daughters support were an alternative to the
Guidelines
.
    The trial judge also considered para. 6.6 of the Agreement, which states that
    in the event Sandra seeks a variation of spousal support, then child support
    shall also be reviewed in order to determine if child support should be paid in
    accordance with the
Guidelines
, including both Table support and
    special and extraordinary expenses payable.

[32]

The daughter was
    not in school full time and she was over 18. The trial judge acknowledged the
    daughters Attention Deficit Hyperactivity Disorder (ADHD) but observed: there
    is no evidence that this is a disability such as would cause her to remain a
    child of the marriage. She found that the daughter was no longer a child of
    the marriage and that Sandra was no longer obliged to support her. In doing so,
    the trial judge rejected Stanleys submission that she should interpret the
    reference to the daughters needs as requiring consideration of the amount Stanley
    spent on the daughter irrespective of her age and whether she was a child of
    the marriage. She held at para. 37 that, Lacking a definition of this vague
    term, [the daughters] needs, the court can only fall back on the definition
    of a child of the marriage within the
Divorce Act
. Even if some
    loose definition of dependency were intended, she found there was no evidence
    of dependency. There was no evidence she could not earn a low level of income.
    Her fathers choice to enhance her lifestyle was not an obligation.

[33]

Having found a
    material change of circumstance both respecting Sandras income and the fact the
    daughter was no longer a child of the marriage, the trial judge considered Sandras
    claim for support. She noted that Sandra had not been in the workforce from
    1995 onward, save for when she was a lunch-time monitor at the daughters school
    between 2006 and 2009. Since their separation Sandra had made significant
    efforts to find employment. She had filled out 136 job applications and had had
    three interviews but no job offers. She attended a pre-employment program at a
    not-for-profit agency and had also done programs to update her skills. At the
    time of separation, she was 59 and had been out of the job market for over 14
    years. At the time of trial she was 64. She also suffered from arthritis,
    diabetes, osteoporosis and depression. Her age and health issues reduced the
    prospects of her obtaining employment at all. The trial judge found there was
    no evidence Sandra was enjoying an extravagant lifestyle.

[34]

The trial judge
    held Sandras capital ought to be invested toward producing an income stream
    and that she ought not to have had to encroach on her capital to service her
    debts and pay living expenses. She found Sandras income to be $3,760 a year at
    that time and, accordingly, found that Sandra had a current need for support.
    When Sandra turned 65 on May 26, 2015, she would be able to access her LIRA and
    the trial judge held that, The court will require further evidence from the
    parties to calculate the income after the LIRA funds are available for monthly
    investment yield. In addition, she would also be eligible for the Canada
    Pension Plan (CPP) and Old Age Security (OAS) at that time. Thus, her need
    for support would change.

[35]

Having found that
    Stanley had the ability to pay spousal support on the basis of constant
    income since obtaining his job in 2013, the trial judge found his annual
    income to be $152,000 based on his 2013 Notice of Assessment. She commented,
    There is no current income calculation for 2014 and the court therefore has
    only the evidence of the 2013 income of $152,000 to carry forward. She
    rejected Stanleys submission that his income would deteriorate in the coming
    months because she held that the proffered evidence of a change was hearsay.

[36]

In relation to
    quantum, the trial judge found no reason to depart from the
Spousal Support
    Advisory Guidelines
(Ottawa: Department of Justice Canada, 2008)
    (SSAGs), and ordered support of $5,400 per month retroactive to July 1, 2013.
    The trial judge requested further information about Sandras future income upon
    attaining age 65 in May 2015, to be submitted promptly in affidavit form and
    permitted Stanley to reply by affidavit.

[37]

The trial judge
    also ordered financial disclosure by the parties of their income tax returns to
    each other within seven days of the date on which they must file said return
    with the Canada Revenue Agency and their Notice of Assessment within seven
    days of receipt.

[38]

The order
    provided for registration and enforcement of the order with the Family Responsibility
    Office.

(2)

Judgment of November 26, 2015

[39]

At the outset of
    her reasons the trial judge acknowledged that an internal filing error by the
    courts filing office caused an unfortunate delay following her first order, as
    the parties submissions had not been directed to her by the filing office and
    she assumed that a settlement had been reached. It was only when counsel for Stanley
    was retained and contacted the court office that the error was discovered.

[40]

Based on Sandras
    affidavits respecting withdrawals from her LIRA and calculating her income on
    the balance remaining at 1%, along with CPP and OAS payments, the trial judge
    ordered that Stanleys support obligations be reduced from $5,400 per month as
    follows:

$1,900 per month commencing May 1, 2015 to April 30, 2016 with LIRA
    withdrawals of $66,250;

$1,930 per month commencing May 1, 2016 to April 30, 2017 with
    LIRA withdrawals of $65,221; and

The sum of $2,068 per month indefinitely commencing May 1, 2017
    with LIRA withdrawals of $62,167.

[41]

The trial judge rejected
    a number of concerns raised in Stanleys affidavit, holding that the only issue
    the court had before it was the new quantum that would flow from Sandras
    enhanced income and that Stanleys additional concerns were not part of the
    evidentiary base before the court from the trial. The trial judge continued:

As an example of this over-reaching, Mr. Berger wishes the
    court to consider that he has a new income. That different income was a
    possibility during the trial but not in place. The trial was conducted on the
    basis of the evidence of income at the time of the trial. Any future changes,
    other than the applicant/wifes income improvement as noted in the trial and
    clarified by affidavit evidence, cannot be a part of this courts decision as
    the evidence was not tested in the trial. Such concerns would be the subject of
    a Motion to Change.

D.

Issues

[42]

The issues on
    appeal are as follows:

·

Did
    the trial judge fail to consider all s. 15.2(4) factors of the
Divorce Act
?

·

Did
    the trial judge err in interpreting the terms of the parties Final Separation
    Agreement and in finding that there was a material change of circumstances?

·

Did
    the trial judge err in considering only Sandras affidavit evidence respecting
    her income after turning 65?

·

Did
    the trial judge misapprehend evidence, otherwise err in her appreciation of Sandras
    needs and means, or err in adhering to the SSAG quantum of spousal support?

E.

Standard of Review

[43]

With respect to the review of support orders, in
Mason v. Mason
,
    2016 ONCA 725, at para. 110, this court held that a deferential approach to
    support awards was appropriate due to their fact-based and discretionary nature:

Because of the fact-based and discretionary nature of support
    awards, a trial judge's order for spousal support is entitled to significant
    deference on appeal. This deferential approach to support awards promotes
    finality in family law litigation and also recognizes the importance of the
    trial judge's role in seeing and hearing the parties and other witnesses
    testify. An appeal court is not entitled to overturn a spousal support order
    simply because it would have balanced the relevant factors differently or
    arrived at a different decision:
Hickey v. Hickey
, [1999] 2 S.C.R.
    518, at paras. 10-12.

[44]

Nonetheless, this
    court recognized in
Mason
, at para. 111, that an appeal court must intervene
    in a support award where: the trial judges reasons disclose an error in
    principle, a significant misapprehension of the evidence or if the award is
    clearly wrong:
Hickey,
at para. 11.

[45]

This reflects
    the approach to the standard of review for findings of fact as set out in
Housen
    v. Nikolaisen,
2002 SCC 33, 2 S.C.R. 235. In that case, the Supreme Court
    held at para. 10 that findings of fact should be reversed where it can be
    established that the finding is a palpable and overriding error. In
H.L.
    v. Canada (A.G.)
,

2005 SCC 25,
[2005] 1 S.C.R. 401, at
    paras. 55-56, Fish J. clarified that the palpable and overriding error test
    is met if the findings are clearly wrong or can properly be characterized as
    unreasonable or unsupported by the evidence.

[46]

Furthermore, with respect to the parties Separation
    Agreement,
Creston Moly Corp. v. Sattva Capital Corp.
,
    2014 SCC 53, [2014] 2 S.C.R. 633, at paras. 52-53, establishes that, in most
    cases, an appellate court should not interfere with a trial courts decision
    interpreting a contract, absent palpable and overriding error.

[47]

Therefore, the
    trial judges interpretation of the Separation Agreement, as an exercise in
    contractual interpretation, and the trial judges resulting February 5, 2015
    and November 26, 2015 spousal support orders, as fact-based support orders, attract
    a standard of palpable and overriding error on review.

F.

Discussion

(1)

Did the trial judge fail to consider all s. 15.2(4) factors of the
Divorce
    Act
?

[48]

Section 15.2(4)
    of the
Divorce Act
provides as follows:

(4) In making an order [for spousal support], the
    court shall take into consideration the condition, means, needs and other
    circumstances of each spouse, including

(a) the length of time the spouses cohabited;

(b) the functions performed by each spouse during
    cohabitation; and

(c) any order, agreement or arrangement relating
    to support of either spouse.

[49]

In addition, in
    making an order for spousal support the trial judge must consider the
    objectives of an order for support in s. 15.2(6) of the
Divorce Act
. These
    are:

(a) recognize any economic advantages or
    disadvantages to the spouses arising from the marriage or its breakdown;

(b) apportion between the spouses any financial
    consequences arising from the care of any child of the marriage over and above
    any obligation for the support of any child of the marriage;

(c) relieve any economic hardship of the spouses
    arising from the breakdown of the marriage; and

(d) in so far as it is practicable, promote the
    economic self-sufficiency of each spouse within a reasonable time.

[50]

Stanley submits
    that the trial judges approach was flawed in that she failed to consider all
    the factors in the
Divorce Act
as a whole as opposed to considering
    certain factors in isolation and failed to properly identify her basis for
    awarding support. He also submits that the trial judge erred because she first
    presumptively assumed Sandra was entitled to spousal support because of the
    length of the relationship, then considered whether she had waived that
    entitlement, and finally examined the various factors. His position is that she
    was required to first consider the factors under the
Divorce Act
and
    determine entitlement, including entitlement under the Separation Agreement,
    and not just whether it included a support waiver.

[51]

The trial judge
    is an experienced judge and can be expected to know the law. As this was a
    lengthy marriage during which the wife assumed a traditional role of homemaker
    and mother for much of the time, the jurisprudence holds that she is likely,
    from that fact alone, to be economically disadvantaged:
Moge v. Moge
(1990), 64 Man. R. (2d) 172 (C.A.), at p. 402, affd [1992] 3 S.C.R. 813;
Linton
    v. Linton
(1990), 1 O.R. (3d) 1, at para. 86. Read as a whole, the trial
    judges reasons do not disclose any palpable and overriding error respecting
    her approach. The reasons are responsive to the positions taken by the parties
    at trial, particularly Stanleys position, maintained on appeal, that Sandra is
    not entitled to any support under the terms of the Separation Agreement nor
    does Sandra need support. The basis for the trial judges award of support was
    that Sandra needed support and Stanley had the ability to pay.

[52]

Stanley relies
    on
Jackson v. Mayerle
,
2016
    ONSC 72, at para. 756, which states

that, disparity of income in
    itself does not create an entitlement to spousal support. Otherwise spousal
    support cases would simply be decided based on ability to pay. He submits that
    the trial judge did not take into consideration Sandras means and ability to
    earn income.

[53]

I agree that an income
    disparity post-separation does not mean that the payee spouse is automatically
    entitled to support.
[1]
However, the submission that the trial judge did not take into consideration Sandras
    means and ability to earn income or otherwise consider the requirements in the
Divorce
    Act
is not supported by a careful reading of the trial judges reasons.

[54]

The trial judge
    considered the requirement that support should recognize the economic
    advantages and disadvantages arising from the marriage breakdown. She held at
    para. 62 of her reasons that Sandras financial situation stemmed from the
    breakup of the marriage. As required by s. 15.2(4), the trial judge considered
    the length of time the spouses cohabited; their functions during cohabitation;
    and the arrangements they had made in their Separation Agreement. She
    specifically considered the length of time the spouses were married, the fact Sandra
    was a stay-at-home mother over the years, the parties Separation Agreement and
    Sandras age at the time of separation. The trial judge listed the requirements
    of s. 15.2(6), recognized Sandra had been out of the workforce for 14 years at
    the time of separation, the efforts she had made to become re-employed since
    separation, the condition of her health and how these factors affected Sandras
    ability to become self-sufficient. In addition, in her February 2015 judgment,
    the trial judge recognized the deficiency in the information she had concerning
    Sandras means once she turned 65 and ordered Sandra to provide that
    information before making an order for indefinite support in her November 2015 judgment.

[55]

Stanley takes
    issue with a comment by the trial judge that she was primarily concerned with
    the needs and means of the parties and submits that she did not give adequate
    consideration to Sandras ability to become self-sufficient. As this court held
    in
Fisher v. Fisher
,

2008 ONCA 11, 88 O.R. (3d) 241, at para.
    55, in a traditional long-term marriage, [T]he spousal support analysis
    typically will not give priority to self-sufficiency because it is an objective
    that simply cannot be attained.

[56]

The trial judge
    considered Stanleys ability to pay and rejected his submission that his income
    was uncertain within the meaning of the Separation Agreement. She also
    considered Stanleys submissions respecting the support he was paying for his
    daughter. I would reject Stanleys argument, that in making her order for
    support, the trial judge erred by failing to consider the factors she was
    required to consider under the
Divorce Act
or by considering only
    certain factors in isolation.

[57]

I will now deal
    with Stanleys submissions respecting whether the trial judge erred in her
    decision on individual factors considered in making the spousal support award.

(2)

Did the trial judge err in interpreting the parties Final Separation Agreement?

[58]

Stanley submits
    that the trial judge erred in her interpretation of the Separation Agreement.
    He submits that she overlooked clause 9.4 of the Agreement, which provides:

The spousal support and property sections of this Final
    Agreement and the Partial Separation Agreement are interdependent and
    inextricably intertwined. Together, they fully satisfy the support objectives
    set out in the
Divorce Act
and the
Family Law Act.

[59]

Stanley submits
    that the Agreement represents a negotiated compromise with which the trial
    judge erroneously interfered by not taking clause 9.4 into consideration, as
    well as the fact Stanley was and is supporting their daughter.

[60]

Having regard to
    the standard of review pertaining to a trial judges interpretation of a
    negotiated Agreement in the Supreme Courts decision in
Sattva
, I must
    reject Stanleys submissions. Even reviewing the Agreement on a standard of
    correctness, I would not hold that the trial judge erred in her interpretation.
    The trial judge was entitled to conclude that the Separation Agreement was not
    a bar to Sandras application for support based on a change of circumstances because
    the Agreement:

·

acknowledged
    that Stanley had lost his job and had no employment income;

·

effected
    an equalization of property;

·

stipulated
    that the cessation of spousal support was subject to a future material change;

·

required
    Stanley to notify Sandra in the event he obtained future employment;

·

set
    out relevant considerations in determining if a material change had occurred
    and how the parties would notify one another of an alleged material change; and

·

lacked
    extensive releases of spousal support, unlike typical separation agreements.

[61]

Stanley submits
    that a material change in circumstances did not occur when he obtained
    employment in July 2013. This submission is largely based on the words in para
    7.4, A material change in circumstances does not arise from the mere fact that
    Stanley has obtained income and or employment subsequent to this Agreement
    coming into effect. Stanleys submission ignores the opening words of the next
    sentence which reads, Such income and/or employment may be of limited or
    uncertain duration and/or amount. The words such income and/or employment
    modify the previous sentence and explain that casual income for a limited or
    uncertain time does not in and of itself constitute a change of circumstances.

[62]

I note that the
    sentence does not use the word indefinite in relation to the duration of
    employment, as Stanley would have us read it. It uses the word uncertain. In
    this case, Stanley does not have employment that is uncertain, in the sense
    that it is changeable or erratic, one of the definitions of the word uncertain
    in
The Shorter Oxford Dictionary
, Thumb Index Edition (1993),
sub
    verbo
uncertain. He does not have to wait for a telephone call asking
    him to work a particular day or week. He goes to work each day knowing that he
    has a job until he receives a notice of termination or chooses to terminate his
    employment. He also does not have uncertain income. He knows what his base
    salary is and there is a fixed formula for calculating income above that. When Stanleys
    employment income went from zero to a base salary of $144,000 annually, that
    change was a material change of circumstances and the trial judges conclusion
    in this regard must be upheld.

[63]

Similarly, Stanleys
    argument that his continuing support of his daughter means that he does not
    have to support Sandra, must be rejected. An agreement is to be interpreted so
    as to give effect to all of its provisions. If Stanleys submission were correct,
    there would be no need for para. 6.6 of the Agreement, which provides that in
    the event Sandra seeks a variation of spousal support, the child support
    arrangements in the Agreement are also to be reviewed with reference to the
Guidelines
.
    Stanleys interpretation gives no meaning to this provision.

[64]

The onus was on Stanley
    to prove his daughter was a dependent and unable to withdraw from his charge:
Haist
    v. Haist
,

2010
    ONSC 1283, 83 R.F.L. (6th) 147, at para. 54. He introduced no medical or
    psychological evidence in support of his position that she was unable to
    withdraw from his care on account of her ADHD; he did not show that, after
    December 31, 2013, she was enrolled in a fulltime program of education. Stanley
    also submits that the trial judge ought to have found the daughter would return
    to school after a transitional period, and that she ought to have taken into
    account Stanleys support for his daughter in assessing spousal support during
    that period. However,
Aubert v. Cipriani
, 2015 ONSC 6103, 70 R.F.L.
    (7th) 198, indicates, at para. 27, that certain conditions must be met for
    support to continue during a transitional period, including:

·

The child is actually enrolled in a full-time program of
    education prior to the start of the transitional period;

·

The transitional period is the result of a reasonable educational
    plan that has been thought out and put in place prior to the commencement of
    the transitional period;

·

The child is not reasonably able to commence the next portion of
    the educational plan sooner;

·

The transitional period is necessary to achieve the overall
    educational plan and is being used to advance that plan or for legitimate
    educational purposes to further the plan;

·

The transitional period does not exceed the time between the end
    of the semester for the first program and the beginning of the very next semester
    of the subsequent program, or between the summer months at the end of school in
    the spring and the commencement of school in the late summer or fall.

[65]

The daughter turned
    18 on August 2, 2013. Although she was enrolled in a full-time program of education
    from September to December 31, 2013, prior to going to Finland, the criteria
    for transitional support after that time are not met. As of the time of trial
    in December 2014, there was no evidence the daughter had returned to school.
    The trial judge did not err in concluding that the daughter was no longer a
    child of the marriage and that Sandra had no continuing obligation to support
    her.

(3)

Did the trial judge err in refusing to consider Stanleys post-trial
    affidavit?

[66]

The trial judge
    did not simply reject Stanleys post-trial affidavit of March 20, 2015, in its
    entirety. In that affidavit Stanley submitted that Sandras affidavit as to the
    amount of CPP and OAS she would receive contained a mathematical error. Stanley
    indicated that the monthly figure for each of these was shown as an annual
    figure and was therefore too low.

[67]

On October 1,
    2015, the trial judge endorsed a query on the record wondering if the figures
    for OAS and CPP had been improperly entered and asked Sandra to file any reply
    affidavit by October 10, 2015. Sandras counsel then filed an affidavit
    agreeing that the figures for CPP and OAS had been incorrectly entered and
    attached a recalculation using DivorceMate.

[68]

Stanley also
    submitted that the interest rate used to calculate interest income on the
    respondents LIRA should be 5% and not 1%. The trial judge also considered this
    submission at para. 4 of her November 2015 reasons and rejected it as
    speculative. She held that the disclosure regime ordered in her judgment would
    help decide if a Motion to Change was necessary.

[69]

Stanleys real
    complaint is the trial judges refusal to consider the portion of his affidavit
    in which he stated that his employment would end by December 31, 2015 unless
    new arrangements were made by September 30, 2015; that no such arrangements
    were being pursued; and his evidence that effective February 1, 2015, his
    salary would no longer be $144,000 but $120,000. In support of this submission,
    he attached a memo from his firm to him as Exhibit D to his affidavit.

[70]

At trial, Stanley
    had made a similar submission to the trial judge. At para. 57 of her February
    2015 reasons, she held:

The respondent [Stanley] submitted that his income will deteriorate
    in the coming months. He has had a roughly constant income from this employment
    since he obtained the job in July of 2013. The evidence about a potential change
    in his income was hearsay. If the respondent [Stanley] wished to prove this
    point, he ought to have called the proper witness, as he well knows.

[71]

The trial judge
    held, at para. 3 of her November 2015 reasons that, Stanley raised a number of
    concerns that are not part of the evidentiary base before this court from the
    trial. She considered his affidavit to be over-reaching and held that she
    was going to base her decision on Stanleys income at the time of trial. Future
    changes, other than the improvement of Sandras income as noted at trial, could
    not be part of the courts decision as the evidence was not tested in the
    trial. This concern could be the subject of a motion to change.

[72]

Stanley submits
    the result is an unfair procedure whereby the trial judge considered only Sandras
    evidence and not his.

[73]

Inasmuch as the
    trial judge had decided to make an order for future support she could not
    consider only Sandras evidence as to her future income and refuse to consider Stanleys
    evidence as to his. The panels initial reaction was that the trial judge had
    therefore erred in principle. However, as the trial judge had previously ruled
    during the trial that she would not accept Stanleys hearsay evidence on this
    point, can she be faulted for refusing to consider Stanleys affidavit?

[74]

The memo
    attached to Stanleys affidavit, like his evidence at trial, is hearsay. Rule
    14(19) of the
Family Law Rules
, O. Reg. 114/99, allows a judge to
    admit affidavit evidence the affiant learned from someone else, but only if the
    source of the information is identified by name and the affidavit states that
    the person signing it believes the information is true.

[75]

This requirement
    appears to have been met. However, the jurisprudence, and in particular,
Childrens
    Aid Society of Huron-Perth v. H.(C),
2007 ONCJ 744, at paras. 28-29, further
    requires that Stanley not only clearly identify the source of the information,
    but explain why the original source of the information did not swear his or her
    own affidavit and explain the circumstances of how the hearsay evidence was
    obtained.

[76]

Thus, it was not
    enough for Stanley to simply attach the memo dated January 15, 2015 from his
    employer to his affidavit. Stanley did not explain why the original source of
    the memo had not sworn his own affidavit. Even if Stanley had provided this
    explanation, the trial judge would have had the discretion to refuse to admit
    the evidence. This is because r. 14(19) provides that admission of third-party
    evidence is not mandatory.

[77]

Given the trial
    judges ruling as to Stanleys attempts to introduce similar evidence during
    the trial, had the trial judge adverted to her discretion under the rules,
    there is little doubt she would have rejected it as speculative hearsay.
    Indeed, at para. 3 of her reasons, the trial judge states that Stanleys desire
    to have the court consider that he had a new income, was a possibility during
    the trial but not in place. In para. 4 of her reasons, she rejects Stanleys
    submissions that Sandras future income would improve with the comment, Again,
    this is speculative. The trial judges use of the word Again can be read as
    a reference to the preceding paragraph in which Stanley submitted his income
    would decrease. Thus, the trial judges reasons can also be read as having
    considered Stanleys affidavit evidence as to his future income and a rejection
    of it as being speculative.

[78]

None of the
    exhibits attached to Stanleys affidavit, including the memo in Exhibit D, were
    in Stanleys appeal book and compendium. At the hearing of this appeal, counsel
    for Stanley assured the court that the exhibits had been attached to his
    affidavit. The original affidavit with the exhibits attached was obtained from
    the court office in Newmarket. Exhibit D is a memo dated January 19, 2015. It
    purports to be from Michael H. Appleton and is on the firms letterhead. His
    position with the firm is not stated. The memo is unsigned by the sender. Stanley
    signed an acknowledgment that he received it.

[79]

At the outset,
    the memo states Stanleys final 2014 Production (personal fees billed and his
    own client billings) was $165,156.

[80]

The memo also does
    not simply state that Stanleys salary will be reduced to $120,000. It states
    that for January 2015 Stanleys base salary and draws are the same as in 2014.
    In addition to the work he is currently doing, the memo states that Stanley
    advises he expects to do work for two named clients. The memo reads as follows:

In view of the foregoing recent developments and to provide you
    with a greater incentive to improve your own production in 2015, I am prepared
    to recommend to the [law firm] Executive Committee the following amendments to
    my letter of October 20, 2014.

Effective February 1, 2015:

1. The reduction in your annual base salary commencing with the
    February 8
th
draw will be reduced from $144,000 payable $6,000
    bi-monthly to $120,000 payable $5,000 bi-monthly. Your base salary and draws
    for January 2015 shall remain the same as in 2014.

2. The sum of $200,000 referred to in sub-paragraph (c) on Page
    3 of my October 20, 2014 letter shall be increased to $225,000.

3. Except as amended as herein provided, the terms and
    conditions of both your hiring letter of June 23, 2013 and my letter to you of
    October 20, 2014 shall continue in full force and effect.

4. Unless new arrangements are entered into between yourself
    and [the law firm] on or before September 30, 2015 your employment as an Income
    Partner at [the law firm] will terminate on December 31, 2015 and this Memo
    should constitute as notice to you in that regard.

[81]

In order to
    properly consider Stanleys submission, the letter of October 20, 2014 referred
    to in the memo is required. It is not before the court. Having regard to the
    structure of the memo as compared with the offer of employment and the memos
    stated aim to provide Stanley with a greater incentive to improve [his] own
    production, it appears that Stanleys threshold for receiving a percentage of his
    billings is being reduced. The percentage of billings Stanley will receive is
    not indicated in the letter.

[82]

In para. 18 of Stanleys
    March 20, 2015 affidavit, Stanley referenced the memos notice of termination
    of his employment at the end of 2015 unless new arrangements were entered into
    on or before September 30, 2015 and swore, No new arrangements are currently
    being pursued.

[83]

At the hearing
    of this appeal, counsel for Stanley simply gave the registrar a copy of a memo
    on Stanleys firm letterhead dated September 25, 2015. Counsel for Sandra,
    perhaps under the impression it was Exhibit D at the time, did not object to
    this courts consideration of this document. This memo could not have been
    Exhibit D to Stanleys affidavit as it is dated almost six months after Stanleys
    affidavit was sworn. No sworn affidavit from Stanley accompanied the memo and
    no application to admit fresh evidence was brought.

[84]

The September
    25, 2015 memo indicates Stanleys production for eight months, and on an
    annualized basis. The total annualized amount is $193,089. Thus, if the memo
    were accepted for the truth of its contents, Stanleys billings are projected
    to increase from $165,156 the prior year. The memo indicates Stanleys
    employment will not terminate at the end of 2015 but will continue in 2016 with
    a base salary reduction to $72,000 and provides in para. 2 as follows:

In addition to your base draw, you will be entitled to receive
    additional income, if applicable, as follows:

(a) 15% of all collected fees billed to your own clients (or
    clients shared with another [law firm] lawyer in proportionate so shared.)

(b) 15% of your personal collected billings collected in
    excess of $125,000.

[85]

The memo states
    that these are the arrangements for 2016 and concludes that unless new
    arrangements are entered into Stanleys employment will terminate on December
    31, 2016.

[86]

The pattern in
    these memos indicates that Stanleys employment is the subject of a series of
    one year contracts,
[2]
that his billings are increasing, and that his base salary is decreasing. At
    the same time, the threshold for Stanley to receive a percentage of his
    billings is also decreasing although the percentage of billings he receives is
    also reduced. While the documentation provided indicates that Stanleys base
    salary will be reduced, it does not prove that Stanleys employment income will
    be reduced.

[87]

Given that this
    appeal was heard in September 2016, it was within Stanleys power to show that
    he was prejudiced by the trial judges refusal to consider his March 2015
    affidavit that his income for 2015 would be reduced by seeking to have his 2015
    T4 slip showing his income from employment or income tax return and notice of
    assessment admitted as fresh evidence. He has chosen not to do so.

[88]

Thus, even if Stanleys
    argument that it was an error in principle for the trial judge to refuse to
    consider Stanleys affidavit was accepted, Stanley has not shown any prejudice
    from the alleged error. I would dismiss this ground of appeal.

[89]

Finally, I note
    that in calculating Stanleys income for 2014 and on a go- forward basis, the
    trial judge did not include the $18,000 in royalty income Stanley testified that
    he receives from his book. Thus, even if Stanleys base salary were reduced
    from $144,000 to $120,000, such that his overall income was reduced by $24,000
    in 2015, two-thirds of that reduction could be compensated for by the addition
    of the $18,000 in royalty income received by Stanley. Stanleys royalty income
    was not the subject of submissions on appeal.

(4)

Did the trial judge misapprehend evidence or otherwise err in her
    appreciation of Sandras needs and means?

(a)

Misapprehension of the evidence

[90]

Stanley submits
    that, in dismissing his submission that Sandra had used her capital
    extravagantly for accommodation, the trial judge was under the erroneous
    impression Sandra had purchased a house when in fact she was renting one. The
    sole basis for this submission is para. 47 of the trial judges reasons in
    which she stated:

There was no evidence of the applicant [Sandra] enjoying an
    extravagant lifestyle. The respondent [Stanley] pointed to what he alleged was
    an over-investment in housing, feeling a more modest home was called for. The
    court cannot determine on the evidence in the trial if that real estate
    investment was the best use of the applicants [Sandras] capital, but it was
    not a gesture of high living.

[91]

Sandras
    evidence was that she was renting a four bedroom house in Maple for $2,200 a
    month plus utilities as of September 2014. She described the physical features
    of the house as a semi-detached house of about 1,700 square feet, with three
    bathrooms and a single car garage. Prior to that, she rented a larger house of
    approximately 2,400 square feet, which was a four bedroom, four bathroom home,
    with a double car garage, and made efforts to rent out rooms because it was
    close to a school. She joined an organization and paid it a $100 fee per year
    to provide her with students names and phone numbers. She provided Stanley
    with a compilation of all of the letters and emails she had exchanged as well
    as her advertisements to rent and these were filed as an exhibit at trial. She
    testified she lost almost $3,000 on fraudulent cheques and the new owner raised
    the rent so she could no longer afford the house. The house she was renting as
    of September 2014, was $350 a month less than the $2,550 per month she had been
    paying.

[92]

I agree that
    paying rent is not an investment in real estate. That said, a casual observer
    would have realized from looking at Sandras financial statement that she was
    renting a house. Sandras financial statement has a heading, Rent or mortgage
    under which is shown $2,550. Immediately under this heading is the heading
    Property Taxes. No amount is shown for property taxes. Then under the heading
    Tenant insurance we find in brackets (required by lease) and the amount of $37
    month. The trial judge also found that Sandras annual income was $3,760. It is
    not possible to own a house in the Greater Toronto Region with this annual
    income.

[93]

Given the
    evidence of Sandras efforts to rent out rooms, the trial judges use of the
    words real estate investment could equally have been a shorthand reference to
    Sandras efforts to earn income from the house she was renting. In the
    circumstances, the trial judges use of the word investment, standing alone,
    does not lead me to conclude that she misapprehended the evidence. The trial
    judges point was that she could not determine on the evidence if Sandras
    housing expenditure was the best use of her capital, but she found on the whole
    of the evidence that it was not excessive. Sandras evidence that she was
    attempting to rent rooms in an effort to generate income for herself was not
    contradicted and was supported by documentary evidence. There was evidence on
    which the trial judge could come to the conclusion she did. Thus, I would
    reject this argument.

[94]

In relation to
    the basis for support, Stanley quarrels with the trial judges comment in para.
    12 of her reasons that, The evidence that would ground a compensatory support
    claim was not fully developed in the trial. He points out that any claim for
    compensatory spousal support was specifically withdrawn at trial.

[95]

There are three
    conceptual grounds for support. They are, (1) compensatory; (2)
    non-compensatory or need; and (3) contractual:
Bracklow v. Bracklow,
[1999]
    1 S.C.R. 420. Reading the reasons as a whole it is clear that the trial judge
    did not award compensatory spousal support but support based on need. The trial
    judges comment did not affect the basis on which she awarded support and is
    therefore of no consequence:
Marinangeli v. Marinangeli
(2003), 66
    O.R. (3d) 40 (C.A.), at paras. 19-20, 25.

[96]

The trial judge
    did erroneously state that both parties were represented at trial. Sandra was
    represented by a lawyer. Stanley, a lawyer, was self-represented. When the post-trial
    affidavits were filed, both were represented. While the trial judge erred in
    saying both parties were unrepresented, her error in this regard is not
    material.

(b)

Calculation of interest

[97]

Stanley submits
    the trial judge erred in not attributing income to Sandra from her LIRA in
    calculating the amount of support she awarded in her February 2015 judgment.
    Instead, the trial judge stated at para. 50 of her reasons, The applicant [Sandra]
    need not and actually cannot afford to deplete this income.

[98]

While it is true
    that the income generating capacity of all assets, including capital assets,
    must be taken into account in determining Sandras need for support, Stanley
    has taken this comment out of context. At para. 53 of her reasons, the trial
    judge stated, The court will require further evidence from the parties to
    calculate the income after the LIRA funds are available for monthly investment
    yield. The trial judge was not required to take into account income from the
    funds in the LIRA that Sandra was unable to access in determining retroactive
    and ongoing spousal support until she became 65 years of age. Means refers to
available
money and includes " all pecuniary resources, capital
    assets, income from employment or earning capacity, and any other source from
    which gains or benefits are received, together with, in certain circumstances,
    money that a person does not have in possession but that is available to such
    person":
Leskun v. Leskun
, 2006 SCC 25, [2006] 1 S.C.R. 920, at
    para. 29 quoting J.D. Payne & M.A. Payne,
Canadian Family Law
(Toronto:
    Irwin Law, 2001), at p. 195.

[99]

Stanley submits
    that the trial judge erred in not considering the income generating capacity of
    Sandras non-LIRA sources. Stanley submits that, in the absence of evidence on
    the point, the trial judge ought to have presumed a 5% interest rate on the
    capital Sandra received.

[100]

The non-LIRA
    capital, including the proceeds from the matrimonial home, comprised
    approximately $322,000 in January 2013. Sandra testified that of the $220,000
    she received from the proceeds of sale of the matrimonial home, she invested
    $200,000 in a Guaranteed Investment Certificate (G.I.C.) that matured in May
    2014, when she received $9,000 in interest. Of the approximately $100,000
    remaining, $82,000 was invested with the Toronto Dominion Bank at 4 or 5%
    interest. From January 2013, Sandra testified she lived off the income from her
    investments, a line of credit at the bank and her credit cards. She agreed in
    cross-examination that she was paying interest on these at triple what she was
    receiving in interest on her money and carrying a monthly debt load of 15% or
    more costing her $750 a month. If she had paid off all her debt, she would have
    been left with $34,000 on which to live for the year. (See pp. 103-106
    transcript). Sandras reported income and expenses in 2014 left her with
    negative annual cash flow of -$73,743.48. Having regard to this evidence, the
    trial judge did not err in not attributing income to Sandra on her non LIRA
    assets, as any income she received was eaten up in interest paid out on debt
    and then some.

[101]

Once the LIRA
    was in play, the trial judge assigned a rate of interest to it. That rate was
    1%. The appellant submits that a more realistic rate of interest is 5%. Stanleys
    submission is based on the 26th Actuarial Report on the CPP as of December 31,
    2012 and was attached as Exhibit A to his affidavit of March 20, 2015, which
    estimated overall rates of return for 2013 through 2018 at approximately 5%.

[102]

At para. 5 of
    her continuing reasons, the trial judge held in relation to Sandras rate of
    income from the fund, Mr. Berger speculated that the numbers should be higher
    but the best evidence of the LIRA yield is the information Ms. Berger has
    received from the fund.

[103]

It is possible
    to calculate the actual rate of interest the LIRA has earned. On November 11,
    2009, the date of separation, the amount in the LIRA was worth $786,151.72. On
    Feb 5, 2015, it was worth $839,500. The annual rate of interest over this
    period of time to produce this amount is 1.26%.
[3]


[104]

I also note that
    the preferred rate used in DivorceMate lump sum calculations is the Long-term
    Government of Canada Real Return Bond Rate, which sets out the risk free rate
    of return adjusted for inflation.
[4]
At the time of trial, it was 0.66%.
[5]

[105]

I would hold
    that the trial judge did not err in attributing 1% income on the LIRA.

(c)

Stanleys support of his daughter between July 1, 2013 and December 31,
    2013.

[106]

It appears that
    in ordering spousal support retroactive to July 1, 2013, the trial judge did
    not take into consideration the undisputed fact that the daughter was a child
    of the marriage until December 31, 2013 when she ceased to be in full time
    attendance at George Brown College.

[107]

I was unable to
    find evidence of the dollar amount the appellant spent for the daughters support
    during this time. In Stanleys amended answer pursuant to the order of Justice
    P. W. Nicholson dated October 14, 2014 and Rule 11 of the
Family Court
    Rules
, O. Reg. 114/99
, he states
    on the third page of para. 6 that, while the daughters tuition of some $2,000
    was paid for out of Sandras RESP for her, he was responsible for her daily
    transport to and from class, food and expenses, textbooks and cooking
    supplies. Stanley also states that in 2014 he has been paying his daughters expenses
    while she is on her placement in Finland and living with a family and that
    these expenses had exceeded $11,000 for 2014 thus far (as of October 2014). If
    the 2014 figure were used to calculate support in 2013, it appears Stanley may
    have had expenses averaging approximately $1,100 a month for his daughter.

[108]

Stanley
    acknowledged that $2,000 of the RESP was used for his daughters tuition. It
    was within Stanleys power to have his daughter use the balance of the $2,000
    in the RESP for her related costs. If he chose not to do so, that does not mean
    he is entitled to say Sandra contributed only $2,000 for the daughter during
    this period.

[109]

In addition to a
    paucity of evidence from Stanley as to his expenses for the daughter, the trial
    judge did not have the benefit of Stanleys calculations as to the appropriate
    amount of spousal support payable taking into account his support for his
    daughter from the SSAGs because, as she indicated at para. 9 of her reasons, he
    refused to supply them.

[110]

In these
    circumstances, and having regard to the onus of proof on Stanley, I would not
    disturb the trial judges award of retroactive spousal support between July and
    December 2014.

(d)

Appreciation of Sandras needs and means in the calculation of support

[111]

In relation to
    needs, Stanley submits that the trial judge erred in holding in para. 62 of her
    February 2015 reasons that Sandra, is not required to deplete her capital to
    live on but to invest it to acquire an income that allows her a regular source
    of funds.

[112]

The trial
    judges comment was responsive to Stanleys submission at trial that Sandra did
    not need any support and that she was obliged to use up her accessible capital.
    Immediately prior to this sentence the trial judge stated at para. 62:

The distribution of assets was in accordance with the
Family
    Law Act
and the applicant is responsible to manage her asset base to yield
    a proper income. The current income from said assets is insufficient She is
    not required to deplete her capital to live on but to invest it to acquire an
    income that allows her a regular source of funds.

[113]

The trial judge
    did not err in holding that Sandra need not deplete all her accessible capital
    before being entitled to claim support based on changed circumstances. See
Elgner
    v. Elgner
(2009), 85 R.F.L. (6th) 51 (Ont. S.C.), at para. 33, leave to
    appeal refused, 2010 ONSC 1578, 99 O.R. (3d) 687 (Div. Ct.), additional reasons
    at 2010 ONSC 2399 (Div. Ct.), affirmed 2010 ONSC 3512 (Div. Ct.);
Goeldner
    v. Goeldner,
194 O.A.C. 129 (C.A.), at para. 8.

[114]

In relation to
    means, the trial judge found that at the end of her marriage Sandra was at an
    older age, with out-dated skills because she had not worked full-time since
    1995. She stated at para. 52, The court is satisfied that [Sandra] has made
    reasonable efforts to provide for herself but this effort has not borne fruit.
    She had tried to develop self-sufficiency but her age, health and skill levels
    have hindered such efforts. The trial judge held Sandras current income of $3,760
    until June 1, 2015 was insufficient to provide for herself. The trial judge was
    entitled to come to this conclusion on the evidence.

[115]

After
    considering Stanleys employment history, his submissions respecting the
    support of his daughter and his submissions concerning a decrease in his
    income, both of which she rejected, the trial judge found Stanleys employment
    income for 2014 to be $152,000. She took into consideration the requirement in
    the Separation Agreement that any variation exclude Stanleys income from his
    pensions because they had been equalized. She looked at the SSAGs and observed
    that the court could depart from them if clearly articulating reasons but found
    no reason to do so. She chose the mid-range of support under the SSAGs as
    appropriate which would leave him with 54% of net disposable income. Given that
    he had costs associated with working she found this reasonable.

[116]

In her financial
    statement, Sandra claimed annual expenses of $77,719.56 but she admitted at
    trial that RRSP contributions of $399 a month were not a continuing monthly
    expense with the result that her annual expenses total $72,931.56. Stanley submits
    that Sandras current income is sufficient to meet her expenses based on income
    tax of about $20,000 and that if support is paid as ordered Sandra will have an
    excess of income. This submission does not include any explanation as to how
    the $20,000 figure for income tax was arrived at and I am unaware of any
    foundation for it in the evidence.

[117]

In any event, an
    award of spousal support does not simply aim to give a payee spouse an income
    sufficient to just meet expenses dollar for dollar. It is intended to give the
    payee spouse a lifestyle similar to that enjoyed during marriage. A recipients
    need is measured against the parties marital standard of living:
Mason
,
    at para. 201. The closer the economic union, the greater is the presumptive
    claim to an equal standard of living upon dissolution:
Fisher
, at
    para. 56.

[118]

At the time the
    spouses separated in 2009, Stanley was earning about $240,000 a year. It was
    not until the latter part of 2012 that his employment was terminated. Given that
    Stanley earns less now than he did when the parties were married, and taking
    into consideration the terms of the Separation Agreement excluding Stanleys income
    from pensions that have been equalized, the trial judge was entitled to make an
    award of support that took into account standard of living by making an award
    in accordance with the SSAGs.

[119]

Section 9 of the
    SSAGs addresses using the ranges. In addition to the objectives in the
Divorce
    Act
, the SSAGs provide a number of factors to consider when choosing a
    particular location within the ranges. The following SSAG factors are
    particularly relevant in this case: the recipients needs; the payors needs
    and ability to pay; property division and debts; and, as discussed earlier,
    self-sufficiency incentives.

[120]

Section 9.2 of
    the SSAGs explains how a recipients needs impact an analysis: In a case where
    the recipient has limited income and/or earning capacity, because of age or
    other circumstances, the recipients needs may push an award to the higher end
    of the ranges for amount and duration.

[121]

Sandra has
    limited income and earning capacity due to her age, her absence from the
    workforce during the marriage, and her health issues. At the time of trial, she
    was 64 years old, had withdrawn from the workforce for over 14 years to care
    for their daughter and the home, and suffered from arthritis, diabetes,
    osteoporosis, and depression. She has little prospects of obtaining employment.
    Sandras needs push support in the higher range.

[122]

Section 9.4 of
    the SSAGs addresses the payors needs and ability to pay. When applying the
    without child support formula (as in this case), it is important to look at
    the net income consequences of any particular amount of spousal support,
    especially for the payor. This is critical in longer marriages, where the
    formula percentages are higher.

[123]

Stanley has the means
    and ability to pay. The trial judge found that his annual employment income is
    $152,000. The trial judge also properly considered the net outcome of her
    support award in both judgments. A mid-range amount left Stanley with 54% of
    the net disposable income, given that he had costs associated with working.

[124]

Section 9.6
    deals with property division and debts and states that:

Underpinning the Advisory Guidelines is a basic assumption that
    the parties have accumulated the typical family or matrimonial property for
    couples of their age, incomes and obligations, and that their property is
    divided equally under matrimonial property laws. Significant departures from
    these assumptions may affect where support is fixed within the ranges for
    amount and duration.

[125]

Further,
    "[i]f the recipient receives a large amount of property, the low end of
    the range might be more appropriate."

[126]

Section 9 of the
Spousal Support Advisory Guidelines: The Revised Users Guide
(Ottawa:
    Department of Justice Canada, 2016) further provides that property equalization
    can influence location, mostly at the extremes. A large property settlement
    gives the spouses security and capital to fall back upon, likely leading to an
    amount lower in the range:
Cochrane v. Cochrane
, 2013 BCSC 2114.

[127]

The amount of
    property Sandra received was in accordance with the requirements in the
Family
    Law Act
, R.S.O. 1990, c. F.3 for equalization of property and was not a
    significant departure from the assumptions in the SSAGs. While not too extreme,
    the recipients equalization payment of $1,089,671.52 is arguably on the
    larger side. For example, in
Cochrane
, a property award of $1,400,000
    justified lower spousal support.

[128]

Finally, s. 9.7
    of the SSAGs explains that self-sufficiency incentives may push a support award
    in different directions. A low-end award may encourage the recipient to make
    greater efforts to achieve self-sufficiency. Conversely, a high-end award may
    promote self-sufficiency by allowing the recipient to obtain re-training and
    education, leading to more remunerative employment and less support in the
    long-term.

[129]

A lower support
    award to incentivize Sandra would be inappropriate in this case, particularly
    given the traditional, long-term nature of the marriage and Sandras efforts to
    find employment. At the time of trial, Sandra had completed 136 job
    applications and attended three interviews. She also attended programs to
    update her skills. Unfortunately, she had not received any job offers. The
    reality is that her age, her role in the parties traditional marriage, and
    health issues all limit her ability to find employment.

[130]

Given these SSAG
    factors, and the objectives of the
Divorce Act
, the trial judge was
    within her discretion to order mid-range support.
[6]

[131]

I would reject the
    submission that the trial judge erred in making the award of support she did.

G.

Ancillary Matters, Costs and Disposition

[132]

Stanley also asks
    this court to order Sandra to reimburse him for the $3,621 she has been ordered
    to pay and has not paid.

[133]

Sandras factum
    states Stanley has not paid the trial costs awarded against him in the amount
    of $45,000.

[134]

I would hold
    that Stanley is entitled to deduct the $3,621 from the trial costs of $45,000
    he was ordered to pay. Sandra is entitled to have the net amount of costs
    enforced by the Family Responsibility Office. Costs are part of the award of
    support:
Family Responsibility and Support Arrears Enforcement Act, 1996,
S.O.
    1996, c. 31, s. 1(1);
Wildman v. Wildman
(2006), 82 O.R. (3d) 401
    (C.A.).
[7]

[135]

I would dismiss
    the appeal. Sandra is entitled to her costs of the appeal, which by agreement
    are fixed at $9,000 all inclusive.

Released: D.W November 23, 2016

K.M. Weiler J.A.

I agree David Watt J.A.

I agree Grant Huscroft J.A.





[1]
A post-separation increase in a payors income is a different issue than simple
    income disparity, which is what is at issue. Post-separation increases in
    income are addressed in the SSAG, and have a distinct set of considerations.



[2]

This court held in
Ceccol v. Ontario Gymnastic
    Federation
(2001), 55 O.R. (3d) 614, at paras. 28-29, that a series of one
    year contracts can be considered employment of indefinite duration.



[3]
Solving for the interest rate (r):
= 0.0126*100%=1.26%.



[4]
S.C. Montgomery, Understanding DivorceMates Lump Sum Calculations (April
    2015), online:
DivorceMate

https://www.divorcemate.com/Content/Pdfs/UserGuides/Lump%20Sum%20Calculations%20-%20April%202015.pdf
.



[5]
Bank of Canada, Canadian Bond Yields: 10-Year Lookup (11 October 2016),
    online:
http://www.bankofcanada.ca/rates/interest-rates/lookup-bond-yields/
).



[6]
Furthermore, the spousal support awards in the November 26, 2015 judgment seem
    to be below the low end of the SSAG range. It is not clear why the trial judge
    took this approach in her second judgment. In any event, the respondent has not
    raised any issues by cross-appeal regarding the SSAG calculation, or the amount
    of the support award.



[7]

The Family Responsibility and Support Arrears Enforcement Act, 1996
defines
    support order as including (g) interest or the payment of legal fees or
    other expenses arising in relation to support or maintenance,


